Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about November 28, 2001, which upon a finding of permanent neglect, terminated respondent mother’s parental rights with respect to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect based on respondent mother’s failure to plan for the subject child’s future should be affirmed since the evidence clearly and convincingly demonstrated that despite the agency’s diligent efforts to encourage and strengthen the parent-child relationship by arranging and facilitating visitation, parenting skills classes and family therapy, respondent attended less than half of the scheduled visits, attended only four therapy sessions and never attended a parenting skills class and thus failed effectively to address the parenting deficiencies that had led to the child’s placement. “[A]n agency that has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385 [1984]; see also Matter of Joshua J., 196 AD2d 719 [1993]).
The dispositional hearing was properly conducted in respondent’s absence after she refused the court’s request that she remain in the courtroom and contribute to the hearing, and inasmuch as there was no indication that respondent had progressed or would progress toward acquisition of the parenting skills necessary to address the child’s significant special needs, Family Court properly concluded that it was in the child’s best interests to terminate respondent’s parental rights and free the child for adoption. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.